DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: 
In claim 9, line 1, “comprises a laminated steel” should be –comprises laminated steel--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first total magnetic" in line 12. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “is formed when an electric field in an accelerator or an energy level of a particle beam” in line 12. It is unclear if “an accelerator” or “a particle beam” in being positively claimed. It is also not clear if the aforementioned components are part of the medical device. 
Claims 2-19 inherit the deficiencies of claim 1 and are likewise rejected.
Claims 7, 10, 11, 20, and 21 recite the term “on correspondence”. It is not clear if what structure of function this implies.
Claim 19 recites the limitation "the same" in line 2. There is insufficient antecedent basis for this limitation in the claim. This should probably be amended to –constant--.
Claim 19 recites the limitation "the energy level of the electric field" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “associated with an accelerator by an energy switch” in line 10. It is not clear if the accelerator and energy switch are being positively recited. It is also not clear if “an energy switch” is a physical switch or a change in an energy level or value.
Claims 21-24 inherit the deficiencies of claim 20 and are likewise rejected. 
Claims 22 and 23 are unclear. The claims are written in a manner that appear to be based on an intended result. It is not clear how the configuring or the delivery has to be performed in order to achieve the claimed result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al., hereinafter Kazuo) in view of US 2004/0213375 (Bjorkholm et al., hereinafter Bjorkholm).
In regards to claims 1 and 3 Kazuo discloses a medical apparatus and its method of operation (an acceleration system; figures 1 and 4; paragraphs 9-45).  Kazuo shows the step of 
operating an electromagnet to provide a first electromagnetic field with a first electromagnetic field value (paragraphs 12-18; adjust a current of the electromagnet in correspondence with an energy level associated with an accelerator (control unit (3) made to change a value of the current to the electromagnets which corresponds to an energy level of a beam associated with an acceleration system; paragraphs 13-14); and 
operating the electromagnet to provide a second electromagnetic field with a second electromagnetic field value (paragraphs 12-18; adjusts a current of the electromagnet in correspondence with an energy level associated with an accelerator (control unit (3) made to change a value of the current to the electromagnets which corresponds to an energy level of a beam associated with an acceleration system; paragraphs 13-14).

Kazuo fails to disclose the presence of a permanent magnet that provides a permanent magnetic field. In a related area, Bjorkholm discloses radiation sources and systems that improve uniformity of radiation intensity. Bjorkholm states in paragraph 41 that electron beams can be deflected by an electromagnet, a permanent magnet, or a combination of the two. Paragraphs 65-67 in particular shows the embodiment with the combination of the permanent magnet and electromagnet (electromagnet with a permanent magnet core (paragraph 67) requires a coil to surround a permanent magnet). Bjorkholm states that this can be used to shift average beam directions and provide improved uniformity of radiation beam intensity across the face of an object. Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the method of Kazuo to include the step of providing a permanent magnet, as taught by Bjorkholm, in order to shift average beam directions and provide improved uniformity of radiation beam intensity across the face of an object.
In regards to the “wherein the first electromagnetic field with the first electromagnetic field value and the permanent magnetic field forms a first total magnetic field with a first total magnetic field value, and wherein the second electromagnetic field with the second electromagnetic field value and the permanent magnetic field forms a second total magnetic field with a second total magnetic field value” clause, the magnetic fields of the electromagnet and permanent magnet Kazuo and Bjorkholm would naturally make the first and second total magnetic fields with the first and second total magnetic field values
In regards to the “wherein the first total magnetic with the first total magnetic field value is formed when an electric field in an accelerator or an energy level of a particle beam has a first value, and wherein the second total magnetic field with the second total magnetic field value is formed when the electric field in the accelerator or the energy level of the particle beam has a second value” clause, Kazuo mentions controlling the value of  current that is flowing into the electromagnets, which would make an electric field be present in the accelerator and have the first and second values.
 In addition, the wherein clauses can also be interpreted as an intended result. Whereby clauses in a method claim are not given weight when it simply expresses the intended result of a process step positive recited (MPEP 2111.04).

In regards to claim 4, Kazuo, Bjorkholm disclose the limitations of claim 1. Kazuo further discloses that the accelerator provides the particle beam (a power source 21 (accelerator) for providing the beam; paragraph 14; figure 1), and that energy level of the particle beam is changed by an energy switch (the power source 21 has a signal receiving means (energy switch) made to change an energy (energy level) of the beam; paragraph 14; figure 1).
In regards to claims 10 and 11, Kazuo and Bjorkholm disclose the limitations of claim 1. Kazuo further discloses wherein the current control is configured to increase or decrease the current (which has and electric field) of the electromagnet in correspondence with an increase or decrease in the energy level associated with the accelerator (the control unit 3 is made to increase or decrease the current of the electromagnets in relation to an increase or decrease in the energy associated with the power source 21; paragraphs 14-16; figure 1).
In regards to claim 19, Kazuo and Bjorkholm disclose discloses the limitations of claim 1. In addition, the current control can be considered as configured to adjust the current of the electromagnet so that the trajectory of the particle beam remains constant regardless of energy level of the accelerator because the apparatus is irradiating a specific volume.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.) as applied to claim 1 above, and further in view of US 2014/0014849 (Anferov et al., hereinafter Anferov).
In regards to claim 2, Kazuo and Bjorkholm disclose the limitations of claim 1 but do not state that the permanent magnet is a rare earth magnet. In a related area, Anferov discloses the use of permanent magnets in proton radiation therapy (see title; abstract; paragraph 14). Anferov states that the use of rare earth elements in permanent magnets provide high magnetic field strength. Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use a rare earth permanent magnet as taught by Anferov in the device in the method of Kazuo and Bjorkholm in order to impart high magnetic field strength.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 4 above, and further in view of US 2014/0094639 (Zwart et al., hereinafter Zwart).
In regards to claim 5, Kazuo and Bjorkholm disclose the limitations of claim 4 but do not state that the energy level of the particle beam is changed within a duration that is less that one second.  In a related area, Zwart further discloses a particle accelerator that has an energy switch configured to change the energy level of the particle beam within a duration that is less than one second (varying an energy means (energy switch) is made to change the energy (energy level) of a particle beam in less than on second; paragraph 32). Zwart states that the switch is used to allow for variable treatment. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Kazuo and Bjorkholm  to provide an energy switch configured to change the energy level of the particle beam within a duration that is less than one second as taught by Zwart in order to provide the advantage of enabling the device to switch back and forth between required doses in a fast fashion so as to allow for a variable treatment thus reducing the time it takes to provide the treatment.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 4 above, and further in view of US 2014/0252994 (Trbojevic).
In regards to claim 6, Kazuo and Bjorkholm disclose the limitations of claim 4 but do not state wherein the accelerator comprises a fixed-field alternating gradient accelerator or a non-scaling fixed-filed alternating gradient accelerator. However, Trbojevic in a related area discusses accelerators that comprises either a fixed-field alternating gradient accelerator or a non-scaling fixed-filed alternating gradient accelerator (see title; abstract). Trbojevic states that the accelerator design disclosed offers a competitive design for a cancer therapy accelerator relative to cyclotrons or synchrotrons used for cancer therapy and offer a more simplified operation (paragraphs 36-37). Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Kazuo and Bjorkholm to use the a fixed-field alternating gradient accelerator or a non-scaling fixed-filed alternating gradient accelerator of Trbojevic in order to have an accelerator that is simpler to operate than conventional cyclotrons and synchrotrons.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 1 above, and further in view of US 2013/0023716 (Thomas et al., hereinafter Thomas).
In regards to claims 7 and 8, Kazuo and Bjorkholm disclose the limitations of claim 4 but do not state the step of adjusting a parameter in a dosimetry circuit in correspondence with the electric field in the accelerator or the energy level of the particle beam. In a related area, Thomas discloses a dose control system (full document) that has an ion chamber, wherein the ion chamber comprises a dosimetry circuit (collectively, a dose ion chamber 108 and an electronics assembly 112 (ion chamber)) which includes an electronics assembly 112 (dosimetry circuit); paragraphs 45-48; figure 4). Paragraph 54 shows that the control adjusts dosimetry parameters in the dosimetry circuit in correspondence to the energy levels of electron guns associated with an accelerator. Thomas states that the system uses a feedback mechanism to provide consistent, stable output. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Kazuo and Bjorkholm to implement the ion chamber and dose control circuits of Thomas in order to provide consistent, stable outputs to control the dosages of radiation.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 1 above, and further in view of US 8,378,312 (Gordon et al., hereinafter Gordon).
In regards to claim 9, Kazuo and Bjorkholm disclose the limitations of claim 1 but do not state that the electromagnet comprises laminated steel. In a related area, Gordon discloses systems, apparatuses, and methods for deflecting particle beams (title and abstract). Gordon discloses an electromagnet in an accelerator that uses laminated steel in its structure in order to minimize losses and field distortions in eddy currents as the magnetic field changes (column 13, lines 14-37).  Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to modify the electromagnet in the device in the method of Kazuo and Bjorkholm to use laminated steel as taught by Gordon in order to minimize losses and field distortions in eddy currents as the magnetic field changes.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 1 above, and further in view of US 5,847,401 (McKeown et al., hereinafter McKeown).
In regards to claim 12, Kazuo and Bjorkholm disclose the limitations of claim 1 but do not state that the electromagnet is a pretzel magnet. In a related area of radiation therapy, McKeown disclose a radiation apparatus that uses pretzel magnets (full document). Mckeown describes the pretzel magnet in column 7, lines 16-41. McKeown states that the pretzel magnets deflect beams with large energy spreads while at the same time not imparting any focusing properties. The pretzel magnet has asymmetric optical properties that can be used to maximize transmission efficiency of a beam. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the electromagnets in the device in the method of Kazuo and Bjorkholm to comprise pretzel magnets as taught by McKeown in order to deflect beams with large energy spreads while at the same time not imparting any focusing properties and maximize transmission efficiency of a beam.

Claim(s) 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.)  as applied to claim 1 above, and further in view of US 2015/0099918 (Takayanagi et al., hereinafter Takayanagi).
In regards to claim 13, Kazuo and Bjorkholm disclose the limitations of claim 1. Kazuo also shows that the electromagnet is part of a beam deflector (Kazuo – paragraphs 13-14) but does not state the presence of beam output coupled to the beam deflector. In a related area, Takayanagi discloses a beam therapy device and a radiation measuring device (full document). Takayanagi discloses further comprising a beam outlet coupled to the beam deflector (an irradiation nozzle 110 (beam output) is coupled on output deflector 109 (beam deflector); figure 1; paragraph 37), wherein the beam output is movable to deliver treatment energy from a plurality of gantry angles that includes at least a first gantry angle and a second gantry angle (the irradiation nozzle 110 is rotatable (moveable) to deliver moving proton (treatment energy) from more than one gantry angle and thus includes a first gantry angle and a second gantry angle; abstract; figure 1; paragraphs 36-38).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Kazuo, Bjorkholm to further include a beam output coupled to a beam deflector as taught by Takayanagi in order to provide the advantages of a rotating gantry to hit tissue from multiple directions and reduce the amount of exposure to healthy tissue while maximizing the dosages given to the treated tissue.
In regards to claim 14 and 17, Kazuo, Bjorkholm, and Takayanagi disclose the limitations of claim 13. Takayanagi further discloses an energy adjuster that adjusts the treatment energy so that the treatment energy has a first energy level when the beam output is at the first gantry angle (a synchrotron 108 or a range shifter (energy adjuster) is capable of being configured to adjust the protons so that the moving protons have a first predetermined energy (first energy level); figure 1; paragraph 37) and a second energy level when the beam output is at the second gantry angle (a second predetermined energy (second energy level) irradiation nozzle is at a rotated angle (second gantry angle); figure 1 paragraphs 36-39). Takayanagi states that the beams are adjusted according to beam performance (paragraph 34) and depth penetration required (paragraphs 41-43), which would allow the energy adjuster to adjust treatment energy levels at the first and second gantry angles. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Kazuo, Bjorkholm, and Takayanagi to include an energy adjuster and the step of adjusting treatment energies at the first and/or second gantry angles as taught by Takayanagi in order to adjust treatment energies of the particle beam based on required beam performance and depth dose penetration required by treatments.
In regards to claim 18, Kazuo, Bjorkholm, and Takayanagi disclose the limitations of claim 13. In addition, neither Kazuo nor Takayanagi disclose the presence of a flattening filter in the beam output, which would meet the limitations of the claim.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0994638 A1 (Kazuo et al.) in view of US 2004/0213375 (Bjorkholm et al.) in view of US 2015/0099918 (Takayanagi) as applied to claim 14 above, and further in view of US 2013/0026388 (Clareboudt et al., hereinafter Clareboudt).
In regards to claims 15 and 16, Kazuo, Bjorkholm, and Takayanagi disclose the limitations of claim 15. Takayanagi further shows that the energy adjuster configured to adjust the treatment energy (one of the synchrotron or the range shifter is capable of being configured to adjust the moving protons in a continuous or discrete manner; figure 1; paragraphs 37 and 41) but does not state that this is done in a continuous or discrete manner. In a related area of charged particle irradiation, Clareboudt discloses a method of irradiation with charged particles (full document). Of note is paragraph five which states different ways of irradiating, which includes both discrete and continuous adjustments of the treatment energy. Claraboudt states that these are variations of common techniques. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to have the treatment energy in the method of Kazuo, Bjorkholm, and Takayanagi to be adjusted the treatment energy in a continuous or discrete manner, as taught by Claraboudt, because these are commonly known techniques to one of ordinary skill in the application of particle irradiation therapies.  

Claim 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031602 (Fujimoto al., hereinafter Fujimoto) in view of US 2014/0371511 (Zwart et al., hereinafter Zwart ‘511).
In regards to claim 20, Fujimoto describes a radiation treatment planning system (full document). The system described is a device that rotates a patient and controls beam intensities by varying the voltage and currents supplied to an electromagnet (paragraphs 35-45), which is how the medical system is configured. Fujimoto shows that the system has been configured to deliver a first treatment beam at a first energy level and delivering the particle beams of the medical system to a patient (406) on a patient support (paragraphs 35-39; figure 3, 407) and configure and deliver a second treatment beam with a second energy level to the patient (paragraph 45 – changes in irradiation position and energy levels with varying irradiation). Paragraph 64 of Fujimoto also shows an example where first treatment beam is delivered towards the patient from a first gantry angle and the second treatment beam is delivered towards the patient at a second gantry angle. 
However, Fujimoto does not state the presence of a switch to change the energy levels. In a related area, Zwart ‘511 discloses a particle accelerator that has an energy switch configured to change the energy level of the particle beam within a duration that is less than one second (a vary an energy means (energy switch) is made to change the energy (energy level) of a particle beam in less than on second; paragraph 32). Zwart ‘511 states that the switch is used to allow for variable treatment. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Fujimoto to provide an energy switch configured to change the energy level of the particle beam within a duration that is less than one second as taught by Zwart ‘511 in order to provide the advantage of enabling the device to switch back and forth between required doses in a fast fashion so as to allow for a variable treatment thus reducing the time it takes to provide the treatment.
In regards to claim 24, Fujimoto and Zwart ‘511 disclose the limitations of claim 20. In addition, because the device of Fujimoto varies currents and voltages that work with the accelerator (paragraphs 35-45) the energy associated with the accelerator would comprise an electric field in the accelerator or an energy level of a particle beam in the accelerator.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031602 (Fujimoto al.) in view of US 2014/0371511 (Zwart et al.) as applied to claim 20 above, and further in view of US 2013/0023716 (Thomas et al.).
In regards to claim 21, Fujimoto and Zwart ‘511 disclose the limitations of claim 20 but do not disclose an ion chamber as part of the medical system and includes the step of adjusting a parameter in the dosimetry circuit in correspondence with the energy associated with the accelerator. Thomas discloses a dose control system (full document) that has an ion chamber, wherein the ion chamber comprises a dosimetry circuit (collectively, a dose ion chamber 108 and an electronics assembly 112 (ion chamber)) which includes an electronics assembly 112 (dosimetry circuit); paragraphs 45-48; figure 4). Paragraph 54 shows that the control adjusts dosimetry parameters in the dosimetry circuit in correspondence to the energy levels of electron guns associated with an accelerator. Thomas states that the system uses a feedback mechanism to provide consistent, stable output. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device in the method of Fujimoto and Zwart ‘511 to implement the ion chamber and dose control circuits of Thomas in order to provide consistent, stable outputs to control the dosages of radiation. 

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0031602 (Fujimoto al., hereinafter Fujimoto) in view of US 2014/0371511 (Zwart et al.) as applied to claim 20 above, and further in view of US 2013/0026388 (Clareboudt et al., hereinafter Clareboudt).
In regards to claims 22 and 23, Fujimoto and Zwart ‘511 disclose the limitations of claim 20 but do not state that that transitions between the first treatment beam and the second treatment beam is done in a continuous or discrete manner. In a related area of charged particle irradiation, Clareboudt discloses a method of irradiation with charged particles (full document). Of note is paragraph five which states different ways of irradiating, which includes both discrete and continuous adjustments of the treatment energy. Clareboudt states that these are variations of common techniques. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to configure the medical system and modify the method of Fujimoto and Zwart ‘511 to adjust the treatment energy in a continuous or discrete manner as taught by Clareboudt because these are commonly known techniques to one of ordinary skill in the application of particle irradiation therapies.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791